Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160569(63)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  GREAT LAKES CAPITAL FUND FOR                                                                         Elizabeth T. Clement
  HOUSING LIMITED PARTNERSHIP XII,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices
                                                                    SC: 160569
  v                                                                 COA: 349916
                                                                    Saginaw CC: 18-035570-CB
  ERWIN COMPANIES, LLC and
  STACY ERWIN OAKES,
             Defendants-Appellants.
  _______________________________________/

         On order of the Chief Justice, the motion to waive the filing fees as to defendant-
  appellant Stacy Erwin Oakes only is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 18, 2020

                                                                               Clerk